In an action to enforce a mechanic’s lien against moneys deposited with the County Clerk by defendants to discharge the lien, plaintiffs appeal from an order of the Supreme Court, Suffolk County, entered January 11, 1962 upon the decision of the court after a nonjury trial, dismissing their complaint. A formal judgment dismissing the complaint was thereafter entered April 13, 1962 upon such order, but there is apparently no appeal from such judgment. Order affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.